DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-33 have been examined and are pending.

Claim Objections
Claim 31 is objected to because of the following informality: the claim includes the phrase “coresn” which should be amended to --cores--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 includes the limitations “the plurality of secondary data cores”, "the specified time range" and “the data plane”. Claim 25 includes the limitations “the plurality of secondary data cores”, "the specified time range" and “the data plane”. Claim 28 includes “the plurality of secondary data cores” and “the plurality of data cores.” Claim 31 includes “the plurality of secondary data cores”, “the secondary storage system”, and “the data plane that are shared by one or more other tenants”. There is insufficient antecedent basis for these limitations in the claims; it is not clear what is being claimed in claims 22-33. All respective dependent claims are likewise rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. US 10949390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims; see juxtaposition of the independent claims:
Instant application independent claims
Patented independent claims
1. A method for querying data items stored across a plurality of data cores and a plurality of secondary data cores, the plurality of data cores stored at a data plane of a distributed computing system and the plurality of secondary data cores stored at a secondary storage system, the method comprising:
at a management plane of the distributed computing system:
processing a received search request for one or more data items;
determining whether one or more secondary data cores of the plurality of secondary data cores contain one or more data items corresponding to the search request;
in accordance with a determination that one or more secondary data cores of the plurality of secondary data cores contain one or more data items corresponding to the search request:
determining whether an amount of available storage in the data plane satisfies one or more predetermined criteria required to recover at least one secondary data core of the one or more secondary data cores in the data plane;
in accordance with a determination that an amount of available storage in the data plane satisfies one or more predetermined criteria required to recover at least one secondary data core of the one or more secondary data cores in the data plane:
causing recovery of the at least one secondary data core in the data plane; and
executing the search request using the at least one recovered secondary data core in the data plane.




18. A method for querying data items stored across a plurality of data cores and a plurality of secondary data cores, the plurality of data cores stored at a data plane of a distributed computing system and the plurality of secondary data cores stored at a secondary storage system, the method comprising:
at a management plane of the distributed computing system:
processing a received search request for one or more data items;
determining whether one or more secondary data cores contains one or more data items relevant to the search request;
in accordance with a determination that the secondary data cores contains one or more data items corresponding to the search request, changing a state of the one or more secondary data cores from a first state in which the one or more secondary data cores are not accessible from the data plane to a second state in which the one or more secondary data cores are accessible from the data plane and retrieving, via an in-memory file system of the data plane, at least a portion of the data stored in the one or more secondary data cores from the secondary storage system; and
executing the search request using the data retrieved from the one or more secondary data cores.




22. A non-transitory computer-readable storage medium comprising one or more programs configured to be executed by one or more processors of a distributed computing system, the one or more programs including instructions for:
at a management plane of the distributed computing system:
processing a received search request for one or more data items;
determining whether one or more secondary data cores of the plurality of secondary data cores contain one or more data items corresponding to the specified time range;
in accordance with a determination that one or more secondary data cores of the plurality of secondary data cores contain one or more data items corresponding to the specified time range:
determining whether an amount of available storage in the data plane satisfies one or more predetermined criteria required to recover at least one secondary data core of the one or more secondary data cores in the data plane;
in accordance with a determination that an amount of available storage in the data plane satisfies one or more predetermined criteria required to recover at least one secondary data core of the one or more secondary data cores in the data plane:
causing recovery of the at least one secondary data core in the data plane; and
executing the search request using the at least one recovered secondary data core in the data plane.




25. A distributed computing system comprising:
one or more processors and
a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
at a management plane of the distributed computing system:
processing a received search request for one or more data items;
determining whether one or more secondary data cores of the plurality of secondary data cores contain one or more data items corresponding to the specified time range;
in accordance with a determination that one or more secondary data cores of the plurality of secondary data cores contain one or more data items corresponding to the specified time range:
determining whether an amount of available storage in the data plane satisfies one or more predetermined criteria required to recover at least one secondary data core of the one or more secondary data cores in the data plane;
in accordance with a determination that an amount of available storage in the data plane satisfies one or more predetermined criteria required to recover at least one secondary data core of the one or more secondary data cores in the data plane:
 causing recovery of the at least one secondary data core in the data plane; and
 executing the search request using the at least one recovered secondary data core in the data plane.


28. A non-transitory computer-readable storage medium comprising one or more programs configured to be executed by one or more processors of a distributed computing system, the one or more programs including instructions for:
at a management plane of the distributed computing system:
processing a received search request for one or more data items;
determining whether one or more secondary data cores contains one or more data items relevant to the search request;
in accordance with a determination that a portion of one or more secondary data cores of the plurality of secondary data cores contains one or more data items relevant to the search request, replacing one or more data cores of the plurality of data cores with the one or more secondary data cores; and
executing the search request using the one or more secondary data cores.






31. A distributed computing system comprising:
one or more processors and
a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
at a management plane of the distributed computing system:
processing a received search request for one or more data items;
determining whether a portion of one or more secondary data cores contains one or more data items relevant to the search request;
in accordance with a determination that one or more secondary data cores of the plurality of secondary data cores contains one or more data items relevant to the search request, transferring the one or more secondary data cores from the secondary storage system to one or more extra data plane containers of the data plane that are shared by one or more other tenants; and
executing the search request using the portion of the one or more secondary data cores.
1. A method for querying timestamped data items stored across a plurality of data cores and a plurality of secondary data cores, the plurality of data cores stored at a data plane of a distributed computing system and the plurality of secondary data cores stored at a secondary storage system external to the distributed computing system, the method comprising:
at a management plane of the distributed computing system:
processing a received search request for one or more data items, wherein the search request includes a specified time range;
determining whether one or more secondary data cores of the plurality of secondary data cores contain one or more data items corresponding to the specified time range;
in accordance with a determination that one or more secondary data cores of the plurality of secondary data cores contain one or more data items corresponding to the specified time range:
determining whether an amount of available storage in the data plane satisfies one or more predetermined criteria required to recover at least one secondary data core of the one or more secondary data cores in the data plane;
in accordance with a determination that an amount of available storage in the data plane satisfies one or more predetermined criteria required to recover at least one secondary data core of the one or more secondary data cores in the data plane:
causing recovery of the at least one secondary data core in the data plane; and
executing the search request using the at least one recovered secondary data core in the data plane.

18. A method for querying timestamped data items stored across a plurality of data cores and a plurality of secondary data cores, the plurality of data cores stored at a data plane of a distributed computing system and the plurality of secondary data cores stored at a secondary storage system external to the distributed computing system, the method comprising:
at a management plane of the distributed computing system:
processing a received search request for one or more data items, wherein the search request includes a specified time range;
determining whether a portion of one or more secondary data cores contains one or more data items relevant to the search request;
in accordance with a determination that a portion of one or more secondary data cores contains one or more data items corresponding to the specified time range, changing a state of the one or more secondary data cores from a first state in which the one or more secondary data cores are not accessible from the data plane to a second state in which the one or more secondary data cores are accessible from the data plane and retrieving, via an in-memory file system of the data plane, the one or more data items from the portion of the one or more secondary data cores from the secondary storage system while the one or more secondary data cores are in the second state; and
executing the search request using the one or more data items secondary data cores.

22. A non-transitory computer-readable storage medium comprising one or more programs configured to be executed by one or more processors of a distributed computing system, the one or more programs including instructions for:
at a management plane of the distributed computing system:
processing a received search request for one or more data items, wherein the search request includes a specified time range;
determining whether one or more secondary data cores of the plurality of secondary data cores contain one or more data items corresponding to the specified time range;
in accordance with a determination that one or more secondary data cores of the plurality of secondary data cores contain one or more data items corresponding to the specified time range:
determining whether an amount of available storage in the data plane satisfies one or more predetermined criteria required to recover at least one secondary data core of the one or more secondary data cores in the data plane;
in accordance with a determination that an amount of available storage in the data plane satisfies one or more predetermined criteria required to recover at least one secondary data core of the one or more secondary data cores in the data plane:
causing recovery of the at least one secondary data core in the data plane; and
executing the search request using the at least one recovered secondary data core in the data plane.

25. A distributed computing system comprising:
one or more processors and
a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
at a management plane of the distributed computing system:
processing a received search request for one or more data items, wherein the search request includes a specified time range;
determining whether one or more secondary data cores of the plurality of secondary data cores contain one or more data items corresponding to the specified time range;
in accordance with a determination that one or more secondary data cores of the plurality of secondary data cores contain one or more data items corresponding to the specified time range:
determining whether an amount of available storage in the data plane satisfies one or more predetermined criteria required to recover at least one secondary data core of the one or more secondary data cores in the data plane;
in accordance with a determination that an amount of available storage in the data plane satisfies one or more predetermined criteria required to recover at least one secondary data core of the one or more secondary data cores in the data plane:
 causing recovery of the at least one secondary data core in the data plane; and
 executing the search request using the at least one recovered secondary data core in the data plane.

28. A non-transitory computer-readable storage medium comprising one or more programs configured to be executed by one or more processors of a distributed computing system, the one or more programs including instructions for:
at a management plane of the distributed computing system:
processing a received search request for one or more data items located in a plurality of data cores stored at a data plane of the distributed computing system and a plurality of secondary data cores stored external to the data plane, wherein the search request includes a specified time range;
determining whether one or more secondary data cores of the plurality of secondary data cores contains one or more data items relevant to the search request;
in accordance with a determination that the one or more secondary data cores contain one or more data items relevant to the search request, replacing one or more data cores of the plurality of data cores with the one or more secondary data cores; and
executing the search request using the one or more secondary data cores.

31. A distributed computing system comprising:
one or more processors and
a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
at a management plane of the distributed computing system:
processing a received search request for one or more data items located in a plurality of data cores stored in a data plane of the distributed computing system and a plurality of secondary data cores stored external to the data plane, wherein the search request includes a specified time range;
determining whether the plurality of secondary data cores contains one or more data items relevant to the search request;
in accordance with a determination that a secondary data core of the plurality of secondary data cores contains one or more of the data items relevant to the search request, transferring, the secondary data core from the secondary storage system to an extra data plane container of the data plane that is shared by one or more other tenants; and
executing the search request using the portion of the one or more secondary data cores.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over DeStefano et al., Pub. No.: US 20050114505 A1, hereinafter DeStefano, in view of Edwards, Jr. et al., Pub. No.: US 20040215644 A1, hereinafter Edwards, Jr.

	As per claim 28, DeStefano discloses A non-transitory computer-readable storage medium comprising one or more programs configured to be executed by one or more processors of a distributed computing system, the one or more programs including instructions for: at a management plane of the distributed computing system: 	processing a received search request for one or more data items (see abstract, last sentence and paragraphs 53, 55-58); 
	determining whether one or more secondary data cores contains one or more data items relevant to the search request (paragraph 56 discloses doing a table scan to determine where the requested/queried information is and paragraph 48 makes it clear that the data may be stored in a local database (e.g. data core) or stored in an archival data storage such as magnetic tape (e.g. secondary data core)); 
	DeStefano does not explicitly disclose, however Edwards, Jr in the related field of endeavors of data storage and information retrieval discloses in accordance with a determination that a portion of one or more secondary data cores of the plurality of secondary data cores contains one or more data items relevant to the search request, replacing one or more data cores of the plurality of data cores with the one or more secondary data cores (claim interpretation note: it is not clear what the scope of this limitation is – see 35 U.S.C. 112(b) rejection made above; see Edwards, Jr paragraphs 7, 17-18, 39); and 
	executing the search request using the one or more secondary data cores (see DeStefano as cited above including at least paragraphs 56-57 and see Edwards, Jr as cited above).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Edwards, Jr’s teaching, in the related field of endeavors of data storage and information retrieval, would have allowed DeStefano’s method to more efficiently retrieve archived data to a local volume / data store (e.g. an in-memory file system). Edwards, Jr states, at paragraph 42 “The requesting of information from the query module 230, the searching of the storage database 180, the sending of batches of metadata to the query module 230, and the restoring of data from the storage pool 190 to the restore volume 250 may be performed simultaneously until the restore is complete. Communicating the metadata in batches permits more efficient utilization of the LAN 150 and decreases the time required to perform the data restore.”

	As per claim 31, DeStefano discloses A distributed computing system comprising: one or more processors and a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
	at a management plane of the distributed computing system (see abstract, last sentence): processing a received search request for one or more data items (see abstract, last sentence and paragraphs 53, 55-58);
	determining whether a portion of one or more secondary data cores contains one or more data items relevant to the search request (paragraph 56 discloses doing a table scan to determine where the requested/queried information is and paragraph 48 makes it clear that the data may be stored in a local database (e.g. data core) or stored in an archival data storage such as magnetic tape (e.g. secondary data core));
	DeStefano does not explicitly disclose, however Edwards, Jr in the related field of endeavors of data storage and information retrieval discloses in accordance with a determination that one or more secondary data coresn of the plurality of secondary data cores contains one or more data items relevant to the search request, transferring the one or more secondary data cores from the secondary storage system to one or more extra data plane containers of the data plane that are shared by one or more other tenants (claim interpretation note: it is not clear what the scope of this limitation is – see 35 U.S.C. 112(b) rejection made above; see Edwards, Jr paragraphs 7, 17-18, 39); and 
	executing the search request using the portion of the one or more secondary data cores (see DeStefano as cited above including at least paragraphs 56-57 and see Edwards, Jr as cited above).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Edwards, Jr’s teaching, in the related field of endeavors of data storage and information retrieval, would have allowed DeStefano’s method to more efficiently retrieve archived data to a local volume / data store (e.g. an in-memory file system). Edwards, Jr states, at paragraph 42 “The requesting of information from the query module 230, the searching of the storage database 180, the sending of batches of metadata to the query module 230, and the restoring of data from the storage pool 190 to the restore volume 250 may be performed simultaneously until the restore is complete. Communicating the metadata in batches permits more efficient utilization of the LAN 150 and decreases the time required to perform the data restore.”

	As per claim 29, DeStefano in view of Edwards, Jr discloses The non-transitory computer-readable storage medium of claim 28, wherein an in- memory file system provides a mapping of files of the plurality of secondary data cores and provides the data plane access to the files of the plurality of secondary data cores (see Edwards, Jr as cited above – note that the abstract, and paragraph 8, 46 discloses that the metadata includes identification, location, file and directory information (e.g. mapping); see DeStefano as cited above for at least the file system and data plane).

	As per claim 30, DeStefano in view of Edwards, Jr discloses The non-transitory computer-readable storage medium of claim 28, wherein the one or more programs including instructions for: allocating an additional data plane container to the data plane; and recovering the portion of the one or more secondary data cores in the additional data plane container (see rejection of claim 28 above, note that the restore volume in Edwards Jr in at least paragraph 14, 38 is allocated and the operation is to restore (e.g. recover)).  

	As per claim 32, DeStefano in view of Edwards, Jr discloses the distributed computing system of claim 31, wherein the in-memory file system provides a mapping of files of the plurality of secondary data cores and provides the data plane access to the files of the plurality of secondary data cores (see Edwards, Jr as cited above – note that the abstract, and paragraph 8, 46 discloses that the metadata includes identification, location, file and directory information (e.g. mapping); see DeStefano as cited above for at least the file system and data plane).

	As per claim 33, DeStefano in view of Edwards, Jr discloses the distributed computing system of claim 31, further comprising: allocating an additional data plane container to the data plane; and recovering the portion of the one or more secondary data cores in the additional data plane container (see rejection of claim 28 above, note that the restore volume in Edwards Jr in at least paragraph 14, 38 is allocated and the operation is to restore (e.g. recover)).  

Allowable Subject Matter / Reasons for Allowance
Claims 1-21 are allowed. Prior art of record does not teach or suggest the subject matter of independent claims 1 and 18. The claims in the application are deemed to be directed to a non-obvious improvement over the invention described by DeStefano et al., Pub. No.: US 20050114505 A1 and Edwards, Jr. et al., Pub. No.: US 20040215644 A1. 

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20100250499 A1
Pars. 5, 14, 26
Data plane storage provisioning 
US 20120269053 A1
Par. 116
Request based storage requirements on data planes



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED H HASAN/Primary Examiner, Art Unit 2154